Citation Nr: 0102876	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip and knee 
disorder characterized by pain, to include as secondary to 
the service connected left 5th toe disability.

2.  Entitlement to an increased disability evaluation for 
migraine headaches, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased disability evaluation for 
arthritis of the left 5th toe with status post osteotomy for 
hammer toe deformity, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran served on active service from January 
1989 to September 1996. 

In addition, in a February 2000 VA form 9 (Appeal to Board of 
Veterans' Appeals) and a March 2000 VA form 646 (Statement of 
Accredited Representation in Appealed Case), the veteran 
requested a hearing before a traveling member of the Board, 
and thus, he was scheduled for a video conference hearing for 
November 21, 2000.  However, in a November 2000 VA form 21-
4138 (Statement in Support of Claim), the veteran indicated 
that he wished to withdraw his request for a hearing.  As 
such, the Board will proceed with its review on the present 
record.  See generally 38 C.F.R. §§ 20.704-20.704 (2000).


REMAND

I.  Service Connection.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board also notes that, as the record does not contain 
evidence that the RO has attempted to fulfill its duty to 
assist with respect to aiding the veteran in obtaining his 
treatment/medical records from all private and/or VA health 
care providers, the case must be remanded to the RO for such 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A).

With respect to the evidence of record, the evidence includes 
the veteran's service medical records containing February 
1996 notations which indicate that a bone scan examination 
revealed evidence of diffused stress changes involving the 
tibia and some degenerative changes involving the 5th 
metatarsophalangeal joint of the left foot.  Additionally, 
March 1996 medical notations indicate that the veteran's bone 
scan showed left tibia stress reaction and degenerative 
changes of the 5th toe.

The post-service medical evidence includes medical records 
from the Tuscaloosa VA Medical Center (VAMC) dated from 1998 
to 1999 including July 1998 notations indicating that the 
veteran was treated for arthritic pain of the left foot.  The 
notations also indicate that he was also treated for 
occasional sharp pain in the hip with activity, and that the 
veteran and Dr. Krauss felt this pain was related to the 
veteran's gait protecting his left 5th toe from some of his 
weight bearing.

Furthermore, an August 1999 statement from Michael C. Horn, 
D.C. indicates that examination of the veteran revealed 
significant loss of normal arch in the left foot and to a 
lesser degree in the right foot with related left foot 
pronation.  Dr. Horn believed that the veteran's left foot 
pronation may be the cause of his left knee and hip pain.

In this regard, the Board finds that the claims file does not 
contain sufficient evidence to review the veteran's claim of 
service connection for a left hip and knee disorder 
characterized by pain, to include as secondary to the service 
connected left 5th toe disability.  In this respect, the law 
is clear that if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

II.  Increased Disability Evaluations.

Additional action by the RO is required before the Board can 
adjudicate the veteran's claims of increased disability 
evaluations for migraine headaches and arthritis of the left 
5th toe with status post osteotomy for hammer toe deformity.  
While the Board regrets the delay associated with this 
remand, this action is necessary to ensure that the veteran's 
claims are fairly adjudicated.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In this respect, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
severity of the veteran's service connected migraine 
headaches and arthritis of the left 5th toe with status post 
osteotomy for hammer toe deformity.  As such, the veteran 
should be afforded additional VA examinations in order to 
better determine the severity of his service-connected 
disabilities.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000), Epps v. Gober, 126 F. 3d 1464 (1997).

Furthermore, the RO should readjudicate the veteran's claims 
for increased disability evaluations for migraine headaches 
and arthritis of the left 5th toe with status post osteotomy 
for hammer toe deformity.  In readjudicating the claim for an 
increased disability evaluation for arthritis of the left 5th 
toe with status post osteotomy for hammer toe deformity, the 
RO must take into consideration the criteria for evaluating 
scars set forth in 38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5003, 5010, 5172, 5284, 7803, 7804 and 7805 (2000), and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
well, in readjudicating both claims for increased disability 
evaluations, the RO must take into consideration the holding 
in Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
complete VA Forms 21-4142 
(Authorization for the Release of 
Information) regarding his treatment by 
all health care providers who have 
treated him for the claimed left hip 
and knee disorder characterized by 
pain.  Once the necessary 
authorizations are received from the 
veteran, the RO should contact these 
health care providers and request that 
they submit copies of all records 
regarding the veteran's treatment.  All 
records subsequently received should be 
made a permanent part of the appellate 
record. Conversely, if after making all 
reasonable efforts the RO is unable to 
obtain such records, the RO must notify 
the veteran that the above records 
could not be obtained.

2.  The RO should contact the veteran 
and obtain any and all dates of 
treatment for the claimed disorders at 
all VA facilities.  With this 
information, the RO should attempt to 
obtain and associate with the claims 
file all of the veteran's treatment 
records from these VA facilities not 
already contained within the claims 
files.  If the search for the mentioned 
records has negative results, the 
claims file must be properly documented 
with information obtained from the VA 
facilities specifically indicating that 
these records were not available.

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of any 
left hip and knee disorder.  If no 
specific medical diagnosis is found, the 
examiner should so indicate.  The claims 
folder, and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be conducted in 
order to render a medical diagnosis of 
the claimed disorder.  Following a review 
of the veteran's medical records and 
history, including the February and March 
1996 service medical notations, the July 
1998 notations from the Tuscaloosa VAMC 
and the August 1999 statement from 
Michael C. Horn, D.C. discussed above, 
and upon examination of the veteran, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's left hip and knee 
disorder is proximately due to or the 
result of the service connected left 5th 
toe disability.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's left hip and knee 
disorder is related to his active 
service.  It is requested that the VA 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
claimed disorder.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
in order to determine the current 
severity of his service-connected 
migraine headaches.  The claims folder, 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All indicated studies must 
be accomplished.  To the extent that it 
is possible, the examiner should 
distinguish all symptoms and functional 
impairment attributable to the veteran's 
service connected disability from any 
non-service connected disorders or 
symptomatology that may be present.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

5.  The veteran should be afforded a VA 
examination by an appropriate 
specialist in order to determine the 
current severity of his service-
connected arthritis of the left 5th toe 
with status post osteotomy for hammer 
toe deformity.  The claims folder, and 
a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner in connection with the 
examination.  All indicated studies, 
including full range of motion studies 
of the left foot/toes, must be 
performed.  The examiner should also 
determine whether the veteran's left 
foot disability exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  
And, to the extent that is possible, 
the examiner should distinguish all 
symptoms and functional impairment 
attributable to the veteran's service 
connected arthritis of the left 5th toe 
with status post osteotomy for hammer 
toe deformity from any non-service 
connected disorders or symptoms that 
may be present.  In addition, the 
examiner should describe the severity 
of any scarring related to the service-
connected disability, and any 
functional impairment caused by the 
scarring.  The examiner must include 
the complete rationale for all opinions 
and conclusions expressed in a written 
report.

6.  The RO should ensure that the above 
requested development is performed in 
compliance with this REMAND.  Otherwise, 
immediate corrective action should be 
taken.

7.  Upon completion of the foregoing, the 
RO should ensure compliance with the duty 
to assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection for 
left hip and knee disorder characterized 
by pain, to include as secondary to the 
service connected left 5th toe 
disability, on the basis of all available 
evidence.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

8.  The RO should readjudicate the issue 
of entitlement to an increased disability 
evaluation for migraine headaches, 
currently evaluated as 30 percent 
disabling, in light of the additional 
evidence, and taking into consideration 
the holding in Mittleider v. West, 11 
Vet. App. 181 (1998).  Additionally, the 
RO must consider all potentially 
applicable rating criteria, including but 
not limited to 38 C.F.R. §§ 3.321, 4.124a 
Diagnostic Code 8100.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

9.  The RO should readjudicate the 
issue of entitlement to an increased 
disability evaluation for arthritis of 
the left 5th toe with status post 
osteotomy for hammer toe deformity, 
currently evaluated as 20 percent 
disabling, in light of the additional 
evidence, and taking into consideration 
the procedures outlined in 38 C.F.R. §§ 
4.40, 4.45, 4.59, 3.102 (2000), and 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995) and Mittleider v. West, 11 Vet. 
App. 181 (1998).  Additionally, the RO 
must consider all potentially 
applicable rating criteria, including 
but not limited to 38 C.F.R. §§ 3.321, 
4.71a, 4.118, Diagnostic Codes 5003, 
5010, 5172, 5284, 7803, 7804, and 7805.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.















The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




